DETAILED ACTION
The following Office action concerns Patent Application Number 16/500,980.  Claims 1-8 are pending in the application.
The applicant’s amendment filed February 8, 2021 has been entered.
The previous rejection of claims 1-8 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-4, 6, 7 under 35 USC 103 over Yamagata et al is withdrawn in light of the applicant’s amendment.
The previous rejection of claim 8 under 35 USC 103 over Ishitsuka et al is maintained in this action and discussed below.
Objection to the Specification
The amendment to the specification filed February 4, 2021 is objected to under 35 USC § 132(a) because it introduces new matter into the disclosure.  The added material which is not supported by the original disclosure is “a di-C1-8 alkylamino group” and “a di-C6-20 arylamino group” (par. 21 and 28).   
The applicant is required to cancel the new matter in the reply to this Office action.  MPEP § 706.03(o).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. § 103 as being obvious over Yamagata et al (US 2014/0295180).
3(C2F5)3, which satisfies claimed formula (a1) (par. 27).  The cation includes sulfonium (par. 26).  The sulfonium cation includes dialkylvinylsulfonium, wherein the alkyl groups have 1-16 carbon atoms (par. 191, 195).  The sulfonium cation satisfies claimed formula (c1).  The method of forming a film includes coating the composition on a substrate and evaporating the solvent (par. 346).
It would have been obvious to a person of ordinary skill in the art to select the claimed anion and cation from the teaching of Yamagata because Yamagata et al teaches an anti-static composition comprising each of the recited components.
Claim 5 is rejected under 35 U.S.C. § 103 as being obvious over Yamagata et al in view of Kang et al (US 2005/0122042).
Yamagata et al teaches an anti-static film as described above.  Yamagata et al does not teach that the anti-static film is used in an organic electroluminescent device.

Yamagata suggests using the anti-static film in an electronic component (par. 20).  Kang et al teaches an organic electroluminescent device (which is an electronic device) comprising an anti-static film to prevent wiring defects and breakdown (par. 15).  It would have been obvious to a person of ordinary skill in the art to combine the organic electroluminescent device of Kang et al with the anti-static film composition of Yamagata et al in order to prevent wiring defects and device breakdown.
Claim 8 is rejected under 35 U.S.C. § 103 as being obvious over Ishitsuka et al (US 2013/0037753).
Ishitsuka et al teaches an ink for forming a charge transport film comprising a charge transport compound, an ionic compound and a solvent (par. 41, 42(17), 42(18)).  The solvent includes toluene (par. 191).  The charge transport compound includes a polymer or oligomer having a repeating unit of:

    PNG
    media_image1.png
    67
    232
    media_image1.png
    Greyscale

(par. 93).  Group “E” includes hydrogen and group “Ar” includes phenyl (par. 70).  The molecular weight of the compound is 1,000 1 being (B1) and Ar2 being (A6).
The ionic compound consists of an anion and a cation (par. 195).  The ionic compound includes

    PNG
    media_image2.png
    79
    278
    media_image2.png
    Greyscale

(par. 195).  The anion above is PF3(CF2CF3)3, which satisfies claimed formula (a1) (par. 195).  The iodonium cation above satisfies claimed formula (c1).  The ink is used to make an organic electroluminescent device (par. 42(21)).  The method of making a film includes coating the ink on a substrate and evaporating a solvent (par. 191-193).
The above disclosure is not sufficiently specific to anticipate the above listed claims.  However, selection of the instantly claimed charge transport compound and ionic compound and resultant properties would have been obvious to a person of ordinary skill in the art since Ishitsuka et al teaches a charge transport ink comprising each of the recited components.
Response to Arguments
Yamagata teaches an ionic compound comprising a dialkylvinylsulfonium cation (par. 191), which satisfies the countercation as claimed in claim 1.
Ishitsuka teaches an iodonium cation which satisfies formula (c1) in claim 8 as discussed above.

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 17, 2021